Citation Nr: 1533691	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right eye disability, to include cataract, intraocular lens implant, and cornea transplant.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from October 1985 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that denied the above claim.  Jurisdiction of this matter is currently with the RO located in Chicago, Illinois.


FINDING OF FACT

The preponderance of the evidence does not establish that the Veteran's right eye disability, to include cataract, intraocular lens implant, and cornea transplant, manifested as a result of his period of active service.


CONCLUSION OF LAW

The criteria for service connection for right eye disability, to include cataract, intraocular lens implant, and cornea transplant, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in October 2007, January 2008, July 2008, September 2008, October 2008, and February 2014, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  It is noted that in March 2008, the Veteran identified private medical treatment with A. J.  Lubniewski, MD.  In February 2014, the RO notified the Veteran that records from Dr. Lubniewski had not been received.  The Veteran was given the opportunity to submit additional records or to provide a release so that the RO could obtain such records.  As the Veteran did not respond this correspondence, no further efforts by VA to obtain this evidence is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated, and the reports of those examinations are adequate for rating purposes, in that they are based on thorough examination of the Veteran and consideration of his pertinent history.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a right eye disability that manifested as a result of his period of active service.  In his August 2007 claim, he asserted that he had ongoing eye problems and partial loss of sight in the right eye that started with a cataract that had formed seven months after leaving the Navy in October of 1991.  He suggested that this was a result of years of in-service exposure to radiofrequency (RF) radiation and chemicals such as trichloroethane.  He added that he had the cataract removed and had an intraocular lens permanently implanted, followed by another cataract that needed to be removed.  He explained that several years later, the intraocular lens came loose and had to be removed from the inside of his eyeball and sutured to the outside of the eyeball.  He indicated that he has been told that he needs to have the intraocular lens replaced and a cornea transplant.  He noted that his physicians had told him that he was too young for the cataract, and that there is no reason for his disability at his age, other than the exposure to radiation and chemicals at a young age in service.

A review of the Veteran's service treatment records reveals that his enlistment report of medical examination dated in November 1984 shows that visual acuity of the right eye was 20/50 corrected to 20/40.  A chronological record of medical care dated in October 1985 shows longstanding amblyopia of the right eye secondary to anisometropia.  Visual acuity was corrected to 20/30.  In February 1986 and January 1988, corrected visual acuity of the right eye was 20/25.  In March 1990, eye examination history stated that he had been hit above the right eye as a child causing a pinched nerve.  Right eye corrected acuity was 20/20.  A posterior vitreal detachment and inferotemporal chorioretinal scarring was noted in the right eye. Anterior cortical opacities and haze were noted in the lens of the left eye.  There was no entry made regarding cataract development in the right eye.  In May 1991, the Veteran was treated for multiple corneal abrasions of the right eye after reportedly poking himself in the eye with a plastic tie strap.  The September 1991 separation physical examination report notes visual acuity of 20/50 in each eye
correctable to 20/20.  No ocular abnormalities were recorded.

Following service, private treatment records from Dr. Szewczyk dated in March 1992 shows that the Veteran reported being poked in right eye with a branch on March 7, 1992.  He had initially been seen in the emergency room.  A healing epithelial defect of the eye with a 2-3+ nuclear sclerotic cataract was noted with visual acuity of 20/200.  The diagnosis was corneal abrasion and amblyopia in the right eye.  In May 1992, he underwent cataract surgery of the right eye with posterior chamber intraocular lens.  An August 1992 post-operative visit showed the right eye was corrected to 20/20 right eye with astigmatism.  In September 1993, visual acuity in the right eye was said to have decreased to 20/400 due to posterior capsular fibrosis.  He underwent an yttrium aluminium garnet (YAG) laser capsulotomy of the right eye to clear the fibrosis.

Private treatment records from Dr. Szewczyk dated in June 2001 show that the Veteran was seen for a dislodged intraocular lens after diving off a diving board.  Treatment records from Dr. Ridenour, also dated in June 2001, show that the Veteran had dislocated the intraocular lens in the right eye.  Right eye and temporal peripheral retinal schisis with some chorioretinal scarring was noted along the inferior temporal arcade.  He underwent a pars plana vitrectomy and an intraocular lens replacement (anterior chamber).  Post-operative visit showed visual acuity of 20/20.

A VA examination report dated in July 2008 shows a diagnosis of status post corneal [txp] for corneal decompensation following complications of cataract surgery.  Following review of the claims file, the examiner concluded that the Veteran had been treated for corneal abrasion of the right eye following eye
trauma, but there were no notes with detail concerning extent of injury found, and that his ocular trauma was associated with developing cataract.

A VA examination report dated in June 2010 shows that the Veteran was given an assessment of  (1) pseudophakia of the right eye with anterior chamber intraocular lens; secondary intraocular lens; history of posterior chamber intraocular lens; (2) corneal transplantation of the right eye secondary to corneal decompensation following complications of dislocated posterior chamber intraocular lens ; history of graft rejection with regraft; (3) peripheral retinal chortoretinal scarring of the right eye much greater than left eye; stable; appears old; and (4) nuclear sclerotic cataract in the left eye; mild and not visually significant.  

Following examination and review of the evidence of record, the VA examiner concluded that it was less likely than not that the Veteran's right eye condition
was related to his May 1991 in-service right eye injury.  The examiner explained that the notes do not indicate that the corneal abrasions were anything but superficial, and there is no documentation indicating the Veteran incurred blunt force trauma to that eye.  The examiner added that corneal abrasions themselves were not known to cause cataracts, and that traumatic cataracts are typically caused by blunt force trauma.  Additionally, the visual acuity in the right eye was noted to be 20/20 at separation in September 1991.  The examiner indicated that superficial corneal abrasions typically heal without incident or sight changing scarring, and that it was highly unlikely that this injury would have led to some disability even in the
absence of the out-of-service injury.  

The examiner explained that the Veteran's apparent non-service eye injury in March 1992 was a corneal abrasion in the right eye that was noted to be healing at the time of examination.  This injury had no role in the development of the Veteran's currently claimed right eye injury other than to be the event that brought the Veteran to the ophthalmologist where his cataract and decreased vision were noted.  The injury (and corneal abrasion) did not cause the cataract nor lead to the current right eye condition.  The examiner further explained that it would appear the Veteran had anisometropia (stronger refractive error in the right eye) which was undercorrected at first, hence, giving the decreased visual acuity and diagnoses of amblyopia.  His visual acuity improved as the prescription was increased.  He developed a visually significant cataract in the right eye at an early age.  The etiology of the early cataract is unknown but not caused by corneal abrasion or chemicals in the eye.  Blunt trauma may have instigated the early cataract development in the right eye, however, the clinical presentation of nuclear sclerosis as secondary to trauma is not common.  There is also no documentation of blunt force trauma to the eye while in service although one entry states the Veteran reported being hit above the right eye as a child.  The examiner concluded that, unfortunately, he injured himself while diving and dislocated the intraocular lens implant, and that this started the series of events leading to corneal decompensation and the need for a corneal transplantation.

Having carefully considered the evidence in this case, the Board finds that while the service treatment records clearly document an in-service incident in which the Veteran sustained corneal abrasion, the Veteran's separation examination report does not show residual disability.  The separation physical examination report is highly probative as to the Veteran's condition at the time of his release from active service, as it was generated with the specific purpose of ascertaining his then-physical condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Rather, the post-service treatment records show that the Veteran sustained injury to the right eye in March 1992 after being poked in the right eye with a branch, and then he sustained further injury in June 2001 after diving off a diving board.

The Board finds probative the June 2010 opinion of the VA examiner that concluded the early cataract was not caused by corneal abrasion or chemicals in the eye, but that the Veteran injured himself while diving and dislocated the intraocular lens implant, and that this started the series of events leading to corneal decompensation and the need for a corneal transplantation.  This opinions is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  He has also not provided any competent medical evidence to attribute his right eye injury to any exposure to RF radiation.

The Board recognizes the Veteran's contentions that he has current residuals of a 
right eye injury sustained in service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d at 1377.  However, the VA examiner in June 2010 attributed the Veteran's right eye disability to injuries that occurred following separation from service.  A determination as to the etiology of the Veteran's right eye disability requires specialized medical training and expertise, and is, therefore, not capable of lay observation.  See Jandreau, 492 F.3d at 1376-1377; Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, the probative value of the assertions of the Veteran, are greatly outweighed by the objective medical evidence of record.  The contentions presented at the time of the filing of his claim are outweighed by the competent medical evidence of record and are of limited probative value.  Consequently, there are no findings of record to show that the Veteran has a current right eye disability for which service connection may be established.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for a right eye disability, to include cataract, intraocular lens implant, and cornea transplant, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


